                            IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

TAVARRES J. HENDERSON,                          )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           CV 119-017
                                                )
JOANNA B. MASTNY and JASON R.                   )
HASTY,                                          )
                                                )
               Defendants.                      )
                                           _________

                                           ORDER
                                           _________

       On March 26, 2019, the Court reported and recommended Plaintiff’s complaint be

dismissed for failure to state a claim. (Doc. no. 9.) The Court also set deadlines for the parties

to object to the Court’s Report and Recommendation (“R&R”). (Doc. no. 10.) On April 1,

2019, Plaintiff filed a notice of change of address even though his address remained Valdosta

State Prison in Valdosta, Georgia. (Doc. no. 11.) In an abundance of caution, the Court

DIRECTS the CLERK to re-serve the Court’s March 26th R&R and Order on Plaintiff at his

address as listed in his most recent notice, (doc. nos. 9-10), and EXTENDS the deadline for

filing objections. Plaintiff shall have through and including April 19, 2019, to file objections to

the March 26th R&R.

       SO ORDERED this 4th day of April, 2019, at Augusta, Georgia.
